internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to op e bp t no date aug index nos legend taxpayer a taxpayer b_trust c subtrust d subtrust e company f date date date date plan x dear - this is in response to the letter submitted on your behalf by your authorized representative as supplemented by correspondence dated in which you request several letter rulings under sec_402 of the internal_revenue_code and representations support your ruling_request the following facts taxpayer a whose date of birth was date i died at age on date survived by taxpayer b of birth was date was participant in plan x code sec_401 determination_letter is dated date at the time of his death taxpayer a plan x’s most recent favorable his spouse whose date in pertinent part provides that plan x distributions to participants and their beneficiaries may be made in single lump sums on date taxpayer a executed a beneficiary designation with respect to his interest in plan x pursuant to which taxpayer a named the trustee of trust c beneficiary of his plan x interest as the article dollar_figure of taxpayer a‘s will provides that all of his property not specifically bequeathed under article dollar_figure shall be given to the trustee of his testamentary_trust trust c trust c that taxpayer b during her lifetime may at any time remove any trustee by written notice delivered to such trustee article f provides that upon the removal of company f as co- trustee by taxpayer b taxpayer b required to name a replacement co-trustee taxpayer b and company f are the co-trustees of article e provides in pertinent part but is not may article dollar_figure of taxpayer a’s will generally defines the term fiduciaries personal representative and trustee are to apply to the person or institution or combination thereof acting as such it provides that the terms article of taxpayer’s will governs the allocation administration and distribution of the trust c estate article to divide the trust estate into two subtrusts subtrusts d and e in pertinent’ part directs the trustee of trust c subtrust d is a credit_shelter_trust which the trustee is required to fund with an amount that can pass free of federal estate_tax by reason of taxpayer a’s federal unified_credit_trust c estate remaining after subtrust d to be funded with the balance of the subtrust e is funded is article a of taxpayer a‘s will provides the terms article a provides that the trustee of subtrust e shall pay to taxpayer b annually or at more frequent intervals all of the net_income of subtrust e article a provides that the trustee may distribute such amounts of the subtrust e principal to taxpayer b as the trustee determines withdraw from time to time the principal of subtrust e taxpayer b determines b provides that taxpayer b may as taxpayer b and company f as co-trustees of trust c the direction of taxpayer b and within the time frame at g aa as co-trustees of trust c intend to allocate immediately provided under the terms of plan x will direct the plan x administrator to distribute taxpayer a s plan x interest in a single sum to the co-trustees of trust c taxpayer b and company f taxpayer a’s plan x interest to subtrust e after the above actions have occurred taxpayer b beneficiary of subtrust e will demand a distribution from said subtrust e of taxpayer a’s plan x interest trustees will then pay taxpayer a’s plan x interest to taxpayer b taxpayer b will then roll over said plan x interest into an individual_retirement_arrangement ira up and maintained in her name later than the 60th day following the date of the distribution to the co-trustees of trust c said rollover will occur no the co- as set based on the above you request the following letter rulings is eligible to roll over the that taxpayer b distribution of taxpayer a’s interest in plan x into an ira set up and maintained in her name pursuant to code sec_402 rollover occurs no later then the 60th day from the date said distribution is made from plan x and as long as the that taxpayer b will not be required to include in gross_income for federal_income_tax purposes for the year in which the distribution from plan x made and the distribution is treated as being received by taxpayer b interest in plan x that is timely rolled over into taxpayer b’s ira any portion of taxpayer a’s is with respect to your ruling requests sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a sec_401 of the code qualified_retirement_plan is transferred into an eligible_retirement_plan transferred shall not be includible in gross_income in the taxable_year in which paid the portion of the distribution so sec_402 c of the code provides that the maximum an eligible_rollover_distribution to which amount of paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an g4 employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i ii or life expectancy of the for the life employee or the joint lives expectancies of the employee and the employee’s designated_beneficiary or for a period of and years or more or joint life b any distribution to the extent the distribution is required under sec_401 sec_402 of the code defines eligible i retirement_plan as described in sec_408 annuity described in sec_408 contract iii retirement_plan sec_403 a ii an individual_retirement_account an individual retirement other than an endowment a sec_401 of the code qualified and an annuity plan described in iv sec_402 of the code provides that sec_402 made after the 60th day following the day on which the distributee received the property distributed shall not apply to any transfer of a distribution sec_402 of the code provides that if a distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 of the code will apply to such distribution in the same manner as the spouse shall transfer such distribution only to sec_408 individual_retirement_account or a sec_408 individual_retirement_annuity if the spouse were the employee except that a sec_1_402_c_-2 of the income_tax regulations a question and answer provides generally that if distribution attributable to an employee is paid to the employee’s surviving_spouse sec_402 applies to the distribution in the same manner as employee an employee is an eligible_rollover_distribution if the applicable_requirements of sec_402 the associated regulations a distribution to the surviving_spouse of if the spouse were the thus and it meets and with respect to your ruling requests generally if a decedent’s qualified_plan assets pass through a third party 9s an estate or a_trust and then are distributed to the é g decedent’s surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent be eligible to roll over the qualified_plan proceeds into her own ira thus generally said surviving_spouse will not however in this case trust c is the beneficiary of a code sec_401 a taxpayer a’s interest in plan x qualified_plan the co-trustees of trust c which include taxpayer b have the power to allocate taxpayer a’s plan x interest to either subtrust d or subtrust e the power to remove her trust c co-trustee and is not obligated to replace said co-trustee upon removal removal taxpayer b would have the sole authority to allocate taxpayer a’s plan x interest upon taxpayer b has once an asset is allocated to subtrust e taxpayer b has an unfettered right to demand payment thereof the facts above indicate that taxpayer a’s assets will be allocated to subtrust e demand that they be distributed to her upon receipt taxpayer b intends to roll them into an ira set up and maintained in her name within the time frame specified in code sec_402 subsequently taxpayer b will based on the facts given above the service will not apply the general_rule referenced herein and will treat taxpayer b taxpayer a‘s surviving_spouse as having received taxpayer a’s plan x interest from taxpayer a and not from either trust c or subtrust e as noted above the plan x distribution referenced herein will be the only distribution made from said plan of any portion of taxpayer a’s interest in the plan furthermore taxpayer a had not attained age time of death and age treated as an eligible_rollover_distribution under code sec_402 a if alive would still have not attained said distribution is not ineligible to be at the thus - thus based on the above the service concludes with respect to your ruling requests that taxpayer b distribution of taxpayer a’s interest in plan x into an ira set up and maintained in her name pursuant to code sec_402 is eligible to roll over the as long as the lu rollover occurs no later then the 60th day from the date said distribution is made from plan x and that taxpayer b will not be required to include in gross_income for federal_income_tax purposes for the year in which the distribution from plan x made and the distribution is treated as being received by taxpayer b interest in plan x that is timely rolled over into taxpayer b’s ira any portion of taxpayer a‘s is this ruling letter is based on the assumption that plan of the code at all times relevant thereto x has satisfied or will satisfy the requirements of sec_401 addition it assumes that the ira set up by taxpayer b receive the amounts transferred from said plan will meet the requirements of sec_408 to in this ruling is directed solely to the taxpayer who requested it it may not be used or cited by others as precedent sec_6110 of the code provides that pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours lass v er frances v sloan chief employee_plans technical branch - enclosures deleted copy of letter_ruling form_437
